UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1288


In re: PERCY JAMES TUCKER,

                    Petitioner.



            On Petition for Writ of Mandamus. (2:20-cv-00357-AWA-DEM)


Submitted: April 30, 2021                                         Decided: May 17, 2021


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Percy James Tucker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Percy James Tucker petitions for a writ of mandamus in his civil case that was

dismissed without prejudice, asking us to order the district court to “ensure that this case

is heard before a jury trial” and to assign the case to another district judge.

       “[M]andamus is a drastic remedy that must be reserved for extraordinary

situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal

quotation marks and citations omitted). “Courts provide mandamus relief only when (1)

petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’; (2) petitioner has

shown a ‘clear and indisputable’ right to the requested relief; and (3) the court deems the

writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v. U.S. Dist. Court, 542

U.S. 367, 380-81 (2004)); see also In re Moore, 955 F.3d 384, 388 (4th Cir. 2020). The

writ of mandamus is not a substitute for appeal after final judgment. Will v. United States,

389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We have reviewed the district court’s docket and Tucker’s petition, and we conclude

that he fails to show that he is entitled to the requested relief. Accordingly, we deny the

petition for a writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         PETITION DENIED




                                               2